Mr. Justice Baker delivered the opinion of the court. That Twenty-eighth street at the time and place plaintiff was hurt was in a dangerous condition, and had been in such condition for a long time, is conceded. Appellant does not contend that the defendant was not guilty of negligence in respect to said street, but its contention is, that the dangerous condition of the street was apparent and that plaintiff was guilty of contributory negligence in attempting to drive over and along said street in its then condition. It was the duty of the defendant to use reasonable care to keep all its streets in a reasonably safe condition for public travel. Town of Normal v. Bright, 223 Ill. 99. It was, we think, under the evidence in this record, a question for the jury whether plaintiff in attempting to drive over and along said street was in the exercise of ordinary care for Ms own safety, upon wMch their verdict must he held conclusive. Clayton v. Brooks, 150 Ill. 97; Aurora v. Hillman, 90 id. 61; Mattoon v. Faller, 217 id. 273. We think that the second, third and fifth instructions given for the plaintiff were each proper and that the trial court did not err in giving them to the jury. Finding no error in the record, the judgment of the Superior Court will be affirmed. Affirmed.